Citation Nr: 1108112	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to February 2008, and his decorations include the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In August 2009, the Veteran testified in a hearing before the RO and in July 2010, he testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  Transcripts of the hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, it is constrained by the fact that proper adjudication requires additional development with respect to the Veteran's claim for service connection for a low back disability.

The Veteran, in written statements and in testimony before the Board and the RO, contends that his current low back disability had its onset in service.  Specifically, the Veteran reports that he first began experiencing low back pain in service after retreating through a potato field while serving in Iraq, and that his low back condition was thereafter aggravated in service by daily walking while carrying gear of substantial weight.

The Veteran's service medical records are negative for any complaints or clinical findings of any low back disorder.  However, they support the Veteran's account of in-service incurrence of a back injury by documenting injuries sustained during a 20 mile road march with a rucksack in November 2004 and a 14 mile walk in a field in Iraq during which the Veteran stepped into an irrigation ditch.

In conjunction with his November 2007 separation examination, the Veteran reported a positive history of recurrent back pain, numbness or tingling, and arthritis, rheumatism, or bursitis.  A November 2007 report of medical assessment documents complaints of continuous pain shooting from the lower back to the groin.  Upon physical examination November 2007, the Veteran's lower back exhibited tenderness to palpation on the right side.  Lumbago was diagnosed and follow-up at the VA was recommended by the separation examiner.  The Board observes that it does not appear that any diagnostic tests were performed, and although the separation physical record notes that "lumbosacral spine motion was normal," the same treatment record also indicates that neither flexion nor extension of the lumbosacral spine was performed in the lying position or the standing position.  

VA treatment records show complaints of low back pain as early as March 2008, the month following separation from service.  At that time, the Veteran reported sustaining injury to his back in September 2007 and felt that it was probably due to wear over time.  No specific areas of tenderness were noted on physical examination, but lumbar extension appeared to incite axial lumbar pain without referral.  The Veteran also reported occasional radicular pain into his buttocks.

The Veteran was afforded a VA general medical examination in May 2008.  The Veteran reported low back pain that began approximately in August 2007, which he attributed to wearing body armor.  Forward flexion was from 0 to 80 degrees, extension was from 0 to 32 degrees, and rotation and lateral flexion were from 0 to 35 degrees, bilaterally.  The examiner indicated that there was no tenderness to palpation, nor was there subjective or objective of pain with range of motion.  The examiner referenced x-rays of the lumbar spine taken in February 2008 and indicated that they were normal for the Veteran's age.  The examiner assessed subjective complaints of pain with normal examination of the back.  The Board observes that no February 2008 x-ray report is of record.  

Based on the May 2008 VA examination, the RO denied the Veteran's claim, citing no current diagnosis.

Thereafter, the Veteran submitted private treatment records dated October 2008 through December 2008 showing treatment for low back pain following an injury at work in October 2008.  Those records show reports of a history of episodic back pain prior to the October 2008 injury.  In December 2008, the Veteran underwent magnetic resonance imaging (MRI), which showed small disc protrusions at L4-L5 and L5-S1 that appeared to abut the exiting nerve root on the right side at L5-S1, and mild neuroforaminal narrowing on the right side at L4-L5 and L5-S1.  

The Veteran also submitted in support of his claim lay statements from two soldiers who served with him in Iraq, a family member, and a coworker, attesting to the Veteran's complaints of low back pain in and after service.  In addition, the Veteran's spouse testified during an August 2009 RO hearing that she first observed the Veteran to have back pain upon return from his second deployment to Iraq, sometime around December 2007.

VA treatment records dated April 2009 to September 2009 show ongoing treatment for chronic low back pain and a complaint of bilateral leg numbness.  In July 2009, objective evidence of muscle spasms in the lumbar spine was noted.  In August 2009, it was noted that the Veteran was experiencing lumbar exacerbations at work and that he appeared to have active lumbar discogenic disease.  In September 2009, the Veteran underwent lumbar epidural steroid injections.

At his July 2010 Travel Board hearing, the Veteran submitted a VA treatment record dated in March 2010 showing a medical impression of low back pain and suspected active discogenic disease and lumbar facet arthropathy.  The examining VA physician at that time opined that, considering the Veteran's history, it appeared that the Veteran's lower back pain started with the injury he had while in Iraq, as the Veteran had experienced persistent problems since being back from Iraq.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Here, although the Veteran was afforded a VA examination in May 2008, he has since provided objective medical evidence of a current low back disability and positive medical evidence that his current low back disability may be associated with his in-service low back injury.  In addition, evidence received since the May 2008 VA examination shows that the Veteran sustained an intercurrent back injury in October 2008, for which he filed a claim for workers' compensation, and an MRI of the lumbar spine administered subsequent to that injury revealed disc protrusions and neuroforaminal narrowing.  

In light of the objective evidence of a current disability, the evidence of complaints of low back pain in service and immediately thereafter, and the evidence of an intercurrent back injury, it remains unclear to the Board whether the Veteran's current low back disability had its onset in service and was aggravated by the October 2008 work injury, or whether it is directly attributable to the October 2008 work-related injury.  Accordingly, the Board finds that a remand for a VA etiological examination and opinion is necessary.  That new VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  In addition, the examiner should address the likelihood that the disc protrusions and neuroforaminal narrowing seen on the December 2008 MRI preexisted the October 2008 work injury.  The Board notes that no MRIs or X-rays were performed, or are of record, in conjunction with the Veteran's November 2007 separation examination or the May 2008 VA examination. 

Finally, it appears that there may be outstanding VA medical records, as the May 2008 VA examiner referenced a February 2008 lumbar spine x-ray for which there is no associated report.  In addition, no VA records dated after September 2009 have been associated with the claims folder, with the exception of the single March 2010 treatment record submitted by the Veteran.  As it appears that there may be outstanding VA medical records containing information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Sioux Falls, South Dakota, dated from September 2009 to the present, and any medical records pertaining to low back treatment in February 2008, to include any x-ray reports.

2. After the above development has been completed, schedule the Veteran for a VA orthopedic examination to assess the etiology of any current low back disability.  The examiner should review the claims file and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all of the evidence of record, including the service separation examination showing complaints of low back pain radiating to the groin, the VA treatment records showing complaints of low back pain following service, and the March 2010 VA physician's opinion that the Veteran's current low back pain began in service.  The VA examiner should also consider the lay statements of the Veteran's wife, fellow soldiers, and coworker, supporting in service incurrence and continuity of symptoms since service, including prior to the October 2008 work injury, and any other lay evidence regarding manifestation of 9symptoms in service and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should:

a. Diagnose any current low back disability.

b. State whether it is at least as likely as not that any diagnosed low back disability is related to the Veteran's active service.  

3. Then, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


